Citation Nr: 0400652	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to September 1945 and Regular Philippine Army service from 
September 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
denied entitlement to service connection for malaria, 
arthritis, hypertension, and bilateral cataracts.  The 
veteran perfected an appeal with respect to the denial of 
entitlement to service connection for malaria only, and this 
is the only issue before the Board.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003).

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran is shown to have suffered from malaria during 
service.  Whether he suffers from residuals thereof, however, 
has not been determined.  As such, a VA medical examination 
and opinion must be obtained in order to determine whether 
the veteran is suffering from residuals of malaria and if 
such residuals are linked to the bout of malaria in service.  
The examiner should also be asked to provide an opinion 
regarding whether such residuals manifested within one year 
of separation from service.  

Upon reviewing the claims file, the Board observes that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) appear to have been fulfilled.  The RO is asked, 
however, to review the record and ensure compliance with 
VCAA.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  

2.  The RO should schedule a VA 
examination.  The examiner is asked to 
review the claims file and examine the 
veteran.  Thereafter, the examiner is 
asked to comment upon whether the veteran 
is suffering from residuals of malaria 
and, if so, whether such residuals are as 
likely as not related to the bout of 
malaria in service.  A rationale for all 
conclusions should be provided.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



